DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/29/2021 has been entered. 
Claims 16-18, 20-21 and 23-30 remain pending and are examined herein on the merits.
Claims 1-16, 19 and 22 are canceled. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/29/2021 (hereinafter, Remarks), with respect to the rejection(s) of claim(s) 16 and 28 (with dependent claims) under 35 USC 102 and 103 have been fully considered and are persuasive, specifically regarding the amendment to change the scope of the claim set to require vibration protection (see former claim 18 reciting this limitation in the alternative and instant claims 16 and 28 reciting this limitation not in the alternative).  
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alnaqash (previously cited for some dependent claims but also as pertinent on p.10 of the Non-final action of record 06/29/2021) and Kita (previously cited as anticipating claims 16-19, 22 and 24-28).

See rejections new under 35 USC 103 updated for the change in scope below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 20-21 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Alnaqash et al. (US 20120082181; hereinafter Alnaqash) in view of Kita et al. (US 6102565; hereinafter Kita).

Regarding claim 16, Alnaqash teaches an apparatus for determining and/or monitoring temperature (106; abstract; [0015]), including: 
at least one temperature sensor (at least 204; [0017]) arranged in a sensor head (see fig. 2 showing this arrangement); 
wherein at least one internal volume of the sensor head (214; portion of 106 internal to housing 202; [0020]; see fig. 2) is at least partially filled ([0020] “filler material 218 may be disposed within the interior volume 214 of the housing 202”) with at least one first material (322) and at least partially with at least one second material (320; [0020]; [0025] “the filler material 218… may include a blend of first particles, i.e. first media 320, and second particles, Please note -- first material is the cited second media 322 -- second material is the cited first media 320); 
wherein the first material serves for affixing at least one component of the temperature sensor within the sensor head ([0020] teaches the material supports the temperature sensor and limits it’s movement – fixing it in place within the sensor head; see fig. 2 showing such affixing); 
wherein the first material is embodied to stabilize mechanically at least one component of the at least one temperature sensor within the sensor head ([0020]), and to protect the at least one component against vibrations ([0020] “The support of the temperature sensing element 204 by the filler material 218 may limit mechanical loading and physical stresses placed on the temperature sensing element 204, e.g., due to vibration, shocks, etc. The temperature sensing element 204 may, therefore, be physically protected, to some degree, by the filler material 218.” Emphasis added); 
wherein the first material is a ceramic, a magnesium oxide, an aluminum oxide, or a curable ceramic potting compound ([0031] teaches that the second media may be at least a ceramic); 
wherein the second material serves for heat conduction within the sensor head ([0020-21]; [0026] “a filler material 218 … includes boron nitride as a first media 320. Boron nitride is particularly useful … due to a plurality of beneficial properties, including, but not limited to … high thermal conductivity”); and 
wherein the second material is carbon nanotubes, boron nitride, aluminum nitride, silicon carbide, aluminum, copper, or silver ([0029] “The first media 320, e.g. boron nitride”; [0026] “boron nitride as a first media 320”).
Alnaqash does not directly and specifically state that the apparatus monitors a liquid.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus for determining temperature of Alnaqash with the specific knowledge of using the knowledge of determining a liquid temperature of Kita. This is because determining a liquid fluid temperature allows for sensing fluidic temperatures desired by an end user. This is important in order to provide measurement options to end users.

claim 17, Alnaqash teaches the temperature sensor includes at least one temperature sensitive sensor element (at least 210; [0017]) and at least one connection wire for contacting the sensor element (at least one of 206/208; [0016]; see fig. 2).

Regarding claim 18, Alnaqash teaches the first material is further embodied to provide electrical insulation of the at least one component ([0030] and [0026] teach that the second –ceramic- media may enhance and cooperate with the properties of the boron nitride and that those properties include high electrical resistivity).

Regarding claim 20, Alnaqash teaches the second material has a thermal conductivity λ of λ > 100W/(mK) at 0ºC ([0026] “a filler material 218 … includes boron nitride as a first media 320”; please note that boron nitride is generally considered to have a very high thermal conductivity and is in the range of above ~500W/mK).

Regarding claim 21, Alnaqash and Kita lack direct and specific teaching the second material is selected in such a manner that a thermal time constant (τ) for a cube shaped body of the second material with a volume of 1mm3 is less than 0.1s.
However, Alnaqash does disclose that an increased or high thermal time constant will reduce “the performance of the sensor” ([0007]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the knowledge that having a low thermal time constant is important in order to not reduce the performance of a sensor of Alnagash with the use of a specific low thermal time constant. This is because one of ordinary skill in the art 

Regarding claim 23, Alnaqash teaches the at least one internal volume of the sensor head is filled with a mixture including at least the first material and the second material ([0025] “the filler material 218, for example, may include a blend of first particles, i.e. first media 320, and second particles, i.e. second media 322”; see fig. 3; see also [0026] and [0031]).

Regarding claim 24, Alnaqash lacks teaching the at least one internal volume of the sensor head has at least two subregions, wherein a first subregion of the at least one internal volume is filled with the first material and wherein a second subregion of the at least one internal volume is filled with the second material (teaching instead the mixture as cited in claim 23 above).
However, Kita teaches that the at least one internal volume of the sensor head has at least two subregions (at least the regions of or near 4 and 16; see fig. 1; see col. 6, ¶ at 43), wherein a first subregion of the at least one internal volume is filled with the first material (col. 6, ¶ at 43; see fig. 1) and wherein a second subregion of the at least one internal volume is filled with the second material (col. 6, ¶ at 43; see fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus for determining temperature 

Regarding claim 25, Alnaqash lacks teaching the first subregion is arranged at least partially in a region of the at least one connection wire, and wherein the second subregion is arranged at least partially in a region of the at least one temperature sensitive sensor element.
However, Kita teaches that the first subregion is arranged at least partially in a region of the at least one connection wire, and wherein the second subregion is arranged at least partially in a region of the at least one temperature sensitive sensor element (see fig. 1 showing this arrangement).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus for determining temperature having a two part material of Alnaqash with the specific knowledge of using the separate two part material of Kita. This is because such separation allows for defining the areas where the material specific properties are most desired. This is important in order to provide a robust and responsive sensor.

Regarding claim 26, Alnaqash teaches the sensor head includes a cylindrical lateral surface (see fig. 2 showing this configuration)
Alnaqash lacks teaching of a circular floor element.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus for determining temperature having a cylindrical shape of Alnaqash with the specific knowledge of using temperature sensing apparatus having a cylindrical shape and specific circular floor element of Kita. This is because such a floor element allows for producing a simple and closed device. This is important in order to provide a robust and easily manufactured sensor.

Regarding claim 27, Alnaqash teaches the temperature sensor includes a resistance element or a thermocouple ([0017] teaches either a resistance element or thermocouple may be used).

Regarding claim 28, Alnaqash teaches a method for manufacturing ([0034]) an apparatus for determining and/or monitoring temperature (106; abstract; [0015]), including steps of: 
introducing at least one component of a temperature sensor (at least 204; [0017]) into a sensor head (see fig. 2 showing this arrangement); and 
filling an internal volume of the sensor head (214; portion of 106 internal to housing 202; [0020]; see fig. 2) at least partially ([0020] “filler material 218 may be disposed within the interior volume 214 of the housing 202”) with at least one first material (322; [0025]) and at least partially with at least one second material (320; [0020]; [0025] “the filler material 218… may Please note -- first material is the cited second media 322 -- second material is the cited first media 320); 
wherein the first material serves for affixing at least one component of the temperature sensor within the sensor head ([0020] teaches the material supports the temperature sensor and limits it’s movement – fixing it in place within the sensor head; see fig. 2 showing such affixing); 
wherein the first material is embodied to stabilize mechanically at least one component of the at least one temperature sensor within the sensor head ([0020]), and to protect the at least one component against vibrations ([0020] “The support of the temperature sensing element 204 by the filler material 218 may limit mechanical loading and physical stresses placed on the temperature sensing element 204, e.g., due to vibration, shocks, etc. The temperature sensing element 204 may, therefore, be physically protected, to some degree, by the filler material 218.” Emphasis added); 
wherein the first material is a ceramic, a magnesium oxide, an aluminum oxide, or a curable ceramic potting compound ([0031] teaches that the second media may be at least a ceramic); 
wherein the second material serves for heat conduction within the sensor head ([0020-21]; [0026] “a filler material 218 … includes boron nitride as a first media 320. Boron nitride is particularly useful … due to a plurality of beneficial properties, including, but not limited to … high thermal conductivity”); and 
wherein the second material is carbon nanotubes, boron nitride, aluminum nitride, silicon carbide, aluminum, copper, or silver ([0029] “The first media 320, e.g. boron nitride”; [0026] “boron nitride as a first media 320”).

However, Kita teaches an apparatus for determining and/or monitoring temperature (abstract; see fig. 1) of a liquid (see summary teaching measuring at least molten metal; see col. 4, at 23, esp. lines 33-35), including: at least one temperature sensor (temperature measuring element 5 with elements 6 and 7) arranged in a sensor head (tube 1; see fig. 1 showing such arrangement); wherein at least one internal volume of the sensor head is at least partially filled with at least one first material (3; see fig. 1 showing this partial filling of the head with a first material 3) and at least partially with at least one second material (2; see fig. 1 showing this partial filling of the head with a second material 2; see col. 7, lines 14-16); wherein the first material serves for affixing at least one component of the temperature sensor within the sensor head (col. 8, lines 4-7 teaching “the protective tube 1 is filled with the SiC whisker (to be transformed into the filler 3) so as to embed the W--Re wires 6, 7 in the fillers 2, 3 to fix them in the protective tube 1”; see fig. 1 showing such fixing; see also col. 7, lines 6- 10);wherein the second material serves for heat conduction within the sensor head (col. 7, lines 10-23 teaching at least a configuration with “the filler 2 to adhere to the inner wall surface of the protective tube 1, which in turn improves heat conduction from the protective tube 1 to the filler 2”; see fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify method of manufacture for the apparatus for determining temperature of Alnaqash with the specific knowledge of using the knowledge of determining a liquid temperature of Kita. This is because determining a liquid fluid temperature allows for sensing fluidic temperatures desired by an end user. This is important in order to provide measurement options to end users.

Regarding claim 29, Alnaqash teaches at least one internal volume of the sensor head is filled with a mixture including at least the first material and the second material ([0025] “the filler material 218, for example, may include a blend of first particles, i.e. first media 320, and second particles, i.e. second media 322”; see fig. 3; see also [0026] and [0031]).

Regarding claim 30, Alnaqash lacks teaching the first material is filled into a first subregion, and wherein the second material is filled into a second subregion.
However, Kita teaches that the at least one internal volume of the sensor head has at least two subregions (at least the regions of or near 4 and 16; see fig. 1; see col. 6, ¶ at 43), wherein a first subregion of the at least one internal volume is filled with the first material (col. 6, ¶ at 43; see fig. 1) and wherein a second subregion of the at least one internal volume is filled with the second material (col. 6, ¶ at 43; see fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method for manufacturing an apparatus for determining temperature having a two part material of Alnaqash with the specific knowledge of using the separate two part material of Kita. This is because such separation allows for defining the areas where the material specific properties are most desired. This is important in order to provide a robust and responsive sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892s already of record and attached herein.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855